Citation Nr: 0941995	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  07-37 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
back disability.  

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
gastroesophageal reflux disease (GERD).  

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
radiculopathy of the right lower extremity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The Veteran had active service from July 1960 to July 1963.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  

In September 2009, the Veteran was afforded a videoconference 
hearing before F. Judge Flowers, who is the Veterans Law 
Judge rendering the determination in this claim and was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).


FINDINGS OF FACT

1.  In an unappealed decision, dated in June 2006, the RO 
denied the Veteran's claims that new and material evidence 
had been received to reopen his claims of entitlement to 
service connection for "limitation of motion of the spine, 
arthritis/degenerative disc disease," radiculopathy, right 
leg, (claimed as bilateral leg condition)," and GERD.  

2.  The evidence received since the RO's June 2006 decision, 
denying the Veteran's claims that new and material evidence 
had been received to reopen his claims of entitlement to 
service connection for a back disability, radiculopathy of 
the right lower extremity, and GERD, which was not previously 
of record, and which is not cumulative of other evidence of 
record, does not bear directly and substantially upon the 
specific matters under consideration, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claims.  

CONCLUSION OF LAW

New and material evidence has not been received since the 
RO's June 2006 decision denying the Veteran's claims for 
service connection for a back disability, radiculopathy of 
the right lower extremity, and GERD; the claims for a back 
disability, radiculopathy of the right lower extremity, and 
GERD, are not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and Material

In September 1993, the RO denied a claim for service 
connection for a back injury.  The Veteran appealed, and in 
December 1996, the Board denied the claim.  There was no 
appeal, and the Board's decision became final.  See 38 
U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100 (2009).  

In April 2005, the Veteran filed to reopen his claim for a 
back injury; he also filed claims for service connection for 
what the RO initially characterized as "a bilateral leg 
condition," and "a stomach condition" (the RO subsequently 
essentially recharacterized the issues as claims for 
"limitation of motion of the spine, arthritis/degenerative 
disc disease," radiculopathy of the right lower extremity, 
and GERD.  In a June 2006 rating decision, the RO denied the 
claims.  There was no appeal, and the RO's decision became 
final.  Id.  

Additional medical evidence was received after the RO's June 
2006 decision, and in a May 2007 rating decision, the RO 
again denied the claims.  The Veteran has appealed this 
decision.  The Board notes that the essence of the Veteran's 
argument is that he sustained a low back injury in 1962 
during an assault by two soldiers at his home during which he 
was stuck in the back by a 2 x 4 piece of wood, that he has 
right lower extremity radiculopathy which developed 
secondarily to this injury, and that he has GERD as a result 
of taking Ibuprofen for control of his back symptoms.  

The RO's May 2007 decision could be read to indicate that it 
denied the claims on the merits.  However, regardless of the 
determination reached by the RO, the Board must find that new 
and material evidence has been presented in order to 
establish its jurisdiction to review the merits of a 
previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 
(Fed. Cir. 1996).  

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (2009).  

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108.  The 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

The Veteran's claims to reopen were received at the RO after 
August 29, 2001.  For claims filed on and after August 29, 
2001, new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  Service 
connection may also be granted for arthritis, when it is 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  

Service connection may be granted, on a secondary basis, for 
a disability, which is proximately due to, or the result of 
an established service-connected disorder.  38 C.F.R. § 3.310 
(2009).  Similarly, any increase in severity of a nonservice- 
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice- connected disease, 
will be service connected.  Allen v. Brown, 7 Vet. App. 439 
(1995).  In the latter instance, the nonservice-connected 
disease or injury is said to have been aggravated by the 
service-connected disease or injury.  38 C.F.R. § 3.310.  In 
cases of aggravation of a veteran's nonservice-connected 
disability by a service-connected disability, such veteran 
shall be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.322 (2009).  

The most recent and final denial of these claims was in June 
2006.  Therefore, the Board must determine if new and 
material evidence has been submitted since that time.  See 38 
U.S.C.A. § 5108.  When determining whether the evidence is 
new and material, the specified basis for the last final 
disallowance must be considered.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  

The evidence of record at the time of the RO's June 2006 
decision included the Veteran's written testimony, in which 
he asserted that he had residuals of a back injury in 1962, 
at which time he was struck in the lumbar spine by two 
soldiers with a 2 x 4 piece of wood.  The Veteran's service 
treatment records included an August 1962 report which showed 
that the Veteran sought treatment for muscle spasms, and that 
he reported being struck by a 2 x 4 in the area of the lumbar 
spine and upper iliac crest the previous night.  He was noted 
to have facial contusions.  The impression was "prob(ably) 
no major injury, r/o (rule out) fx (fracture) trans process 
(of the) ilium."  X-ray reports for the lumbar spine, dated 
in August 1960 and August 1962, were negative.  The Veteran's 
separation examination report, dated in May 1963, showed that 
his spine, lower extremities, and his neurological system, 
were all clinically evaluated as normal.  In an accompanying 
"report of medical history," signed by the Veteran, he denied 
having a history of "arthritis or rheumatism."  He further 
indicated that he had never had any illness or injury other 
than noted, and that he had not treated himself for any 
illnesses other than minor colds.  This report notes 
(otherwise unspecified) "multiple functional complaints," 
and indicates that the Veteran wrote, "I'm in good health 
except ankle."

As for the post-service medical evidence, it consisted of VA 
and non-VA reports, dated between 1979 and 2006.  This 
evidence included a number of private treatment reports, 
dated between 1979 and 1983, which showed that the Veteran 
filed a Worker's Compensation claim subsequent to a lower 
back injury while loading at truck at his place of employment 
in 1979.  This evidence also contained multiple notations 
which showed that the Veteran gave a history of a back injury 
sustained in a motor vehicle accident (MVA) in 1970.  
Additional notations showed that the Veteran reported that 
his 1970 injury resulted in "pain in the back that put him 
down for a year," and that in the 1970 accident he was 
"thrown from the truck and the cab hit him," and that "he 
was off work for one year."  See March 1983 report from 
K.S., M.D.; March 1988 report from Lexington Clinic.  The 
findings included lumbar disc syndrome, sciatica, and right 
lower extremity radiculopathy.  In addition, VA progress 
notes, dated between 1986 and 2006, noted a HNP (herniated 
nucleus pulposus) at L5-S1, and DJD (degenerative joint 
disease) of the lumbar spine.  

A decision of the Worker's Compensation Board (WCB), dated in 
April 1981, showed that the WCB stated that the Veteran had 
sustained a lifting injury while at work in 1979, that he had 
only minimal functional disability (essentially due to his 
1970 injury) prior to his 1979 injury, and that he had a 50 
percent occupational disability as of May 1980. 

An April 1983 decision of the Social Security Administration 
(SSA) noted a diagnosis of spondylitis, L5, S1, in the left 
side, unilateral.  

A VA spine examination report, dated in April 2006, showed 
that the diagnosis was herniated nucleus pulposus with right 
radiculopathy.  The examiner stated that it was less likely 
than not that the Veteran's back condition was the result of 
being beaten by a 2 x 4 during service.  It was essentially 
explained that the records did not demonstrate a significant 
back injury related to that incident, that the Veteran's 
current back condition had been ongoing since 1970, and that 
there was no chain of evidence dated between his discharge in 
1963 and his 1970 MVA to indicate that an ongoing spine 
condition had occurred during service.  The examiner 
indicated that the Veteran's C-file had been reviewed.  

A VA esophageal and hiatal hernia examination report, dated 
in April 2006, showed that the diagnoses were 
gastroesophageal reflux, and gastroparesis.  The examiner 
stated that the Veteran's gastroesophageal reflux may have 
been aggravated by ibuprofen (which was taken for low back 
pain).  However, she stated that the Veteran's low back 
condition was unlikely related to his service, and that 
therefore his gastroesophageal reflux was also unrelated to 
his service.  The examiner (who was the same examiner who 
performed the April 2006 VA spine examination) indicated that 
the Veteran's C-file had been reviewed.  

A lay statement from J.B., received in September 2005, showed 
that the author essentially asserted that he served with the 
Veteran at Fort Knox, that one day the Veteran came to work 
and stated that he had been beaten up with a 2 x 4, and that 
he had been on sick call as a result.  

A lay statement from the Veteran's sister, received in 
September 2005, showed that she essentially asserted that the 
Veteran was beaten with a 2 x 4 during service in 1962.  

At the time of the RO's June 2006 denial of the claims, there 
was no competent opinion associating any current low back 
disorder, GERD, or right lower extremity radiculopathy, with 
the Veteran's service.  

Evidence received since the RO's June 2006 decision consists 
of VA reports, dated between 2006 and 2008.  This evidence 
shows that the Veteran received treatment for 
gastrointestinal/reflux and low back symptoms, and that his 
diagnoses include reflux esophagitis, esophageal reflux, 
GERD, DJD of the lumbar spine, chronic back pain, and 
lumbosacral spondylosis.  

This evidence, which was not of record at the time of the 
June 2006 decision, is not cumulative, and is "new" within 
the meaning of 38 C.F.R. § 3.156.  However, the Board finds 
that this evidence is not material.  In this case, none of 
the submitted evidence is dated prior to 2006, which is about 
42 years after separation from service.  In addition, none of 
the new medical evidence contains competent evidence to show 
that the Veteran has a low back disorder, GERD, or right 
lower extremity radiculopathy, that is related to his 
service.  To the extent that the Veteran primarily argues 
that service connection for GERD, and right lower extremity 
radiculopathy, is warranted because they were caused or 
aggravated by what should be a service-connected disability 
(i.e., the lumbar spine), see 38 C.F.R. § 3.310; Allen v. 
Brown, 7 Vet. App. 439 (1995), as service connection is not 
in effect for a low back disability, a grant of the claims on 
this basis is precluded by law.  In summary, the ultimate 
questions in the case which were previously unsubstantiated, 
continue to be unsupported.  

The Veteran's own testimony and assertions as to a causal 
connection between the claimed conditions and his service (to 
include under 38 C.F.R. § 3.310), are duplicative and not new 
and material.  Moray v. Brown, 5 Vet. App. 211 (1993) (lay 
assertions on medical causation do not constitute material 
evidence to reopen a previously denied claim).  The Board 
therefore finds that the submitted evidence is not both new 
and material and does not raise a reasonable possibility of 
substantiating the claims.  38 C.F.R. § 3.156.  The claims 
are therefore not reopened.  

The Board has considered an article submitted by the Veteran, 
received in about January 2009.  However, this article merely 
discusses the general effects of spinal injuries.  This 
article is very general in nature, and nonspecific to the 
appellant's case, and the Board therefore affords it little 
probative weight.  It therefore does not provide a sufficient 
basis to find that there is a causal relationship between the 
Veteran's service and any of the claimed conditions.  See 
e.g., Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  

The only other pertinent evidence received since the June 
2006 denial of the claims consists of oral and written 
testimony from the Veteran.  In Routen v. Brown, 10 Vet. App. 
183, 186 (1997), the Court noted "[l]ay assertions of medical 
causation . . . cannot suffice to reopen a claim under 38 
U.S.C.A. 5108."  

Because the appellant has not fulfilled his threshold burden 
of submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


II.  VCAA

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the Veteran dated in January 2008.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  

The January 2008 letter was not issued prior to the RO's May 
2007 decision.  However, after the January 2008 letter was 
sent, the case was readjudicated and in January 2009, a 
Supplemental Statement of the Case was provided to the 
appellant.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-
78 (2006) (holding that VA cured any failure to afford 
statutory notice to claimant prior to initial rating decision 
by issuing notification letter after decision and 
readjudicating claim and notifying claimant of such 
readjudication in the statement of the case).  Furthermore, a 
review of the Veteran's statements, and those of his 
representative, to include the transcript of his hearing, 
held in January 2009, shows that the Veteran, and those 
acting on his behalf, have actual knowledge of what is needed 
to grant the claims, and that they have had a meaningful 
opportunity to participate in the development of his claims.  
In summary, the claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notice.  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  It 
appears that all known and available service treatment 
reports, and post-service records relevant to the issues on 
appeal have been obtained and are associated with the 
Veteran's claims files.  The RO has obtained the Veteran's VA 
and non-VA medical records, and records from the Social 
Security Administration.  As the Board has determined that 
new and material evidence has not been presented, a remand 
for an examination and/or an etiological opinion is not 
required to decide the claims.  See 38 U.S.C.A. § 5103A(f) 
(West 2002).  

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).   






ORDER

New and material evidence not having been submitted to reopen 
the claims for service connection for a back disability, 
gastroesophageal reflux disease, and radiculopathy of the 
right lower extremity, the appeal is denied.  


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


